Affirming.
Felix Jones won the Republican nomination for tax commissioner in Leslie County. His total vote was 932. P.C. Miniard received 910 votes and Decorsey Begley received 751. Miniard filed this contest charging that Jones violated the Corrupt Practices Act, KRS 123.010 et seq., by promising the people he would visit them for the purpose of taking their assessments. His cards carried the following statement: "If nominated and elected I promise to visit each home and get their list."
In appealing from a ruling in favor of Jones, Miniard insists that Jones promised something of value to the voters of Leslie County. He contends also that, since the tax commissioner is required by KRS 132.410 to keep his office open from the first of July until the board of supervisors adjourns the following year, assessments should be made at the county seat. The only mandatory provision is that the office be kept open during a certain period. The tax commissioner may name deputies under KRS 132.390. If Jones is elected tax commissioner, he could leave his office in charge of a deputy and go ahead with his personal visits. This would be an added burden on him, but there is no mandatory provision as to where assessments shall be made. Jones' promise was not to any special group or class of persons, but to all of the citizens of Leslie County. As pointed out in Owsley v. Hill, 210 Ky. 285, 275 S.W. 797, such a promise does not run afoul of the Corrupt Practices Act.
Judgment affirmed.